Case 1:18-cv-20394-RNS Document 125 Entered on FLSD Docket 08/01/2019 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     Case No.: 18-20394


  UNITED STATES OF AMERICA ex rel.
  DEREK LEWIS and JOEY NEIMAN
                        Plaintiff,


  v.

  COMMUNITY HEALTH SYSTEMS,
  INC. et al.
                   Defendant.


                    MOTION TO APPEAR PRO HAC VICE,
                CONSENT TO DESIGNATION, AND REQUEST TO
          ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rules 4(b) of the Special Rules Governing the Admission,
 Practice, Peer Review, and Discipline of Attorneys of the United States District Court for the
 Southern District of Florida, the undersigned respectfully moves for the admission pro hac vice of
 Luke J. Diamond of the law firm of Phillips and Cohen, LLP, 2000 Massachusetts Ave., NW,
 Washington, D.C. 20036, (202) 833-4567, for purposes of appearance as co-counsel on behalf of
 Plaintiffs Derek Lewis and Joey Neiman in the above-styled case only, and pursuant to Rule 2B of
 the CM/ECF Administrative Procedures, to permit Luke J. Diamond to receive electronic filings in
 this case, and in support thereof states as follows:
        1.      Luke J. Diamond is not admitted to practice in the Southern District of Florida and
 is a member in good standing of the District of Columbia Bar and the United States District Court
 for the District of Columbia.
        2.      Movant, Jeffrey Wynn Dickstein, Esquire, of the law firm of Phillips and Cohen
 LLP, 200 South Biscayne Boulevard, Suite 2790, Miami, FL 33131, (305) 372- 5200, is a member
 in good standing of The Florida Bar and the United States District Court for the Southern
 District of Florida, and is authorized to file through the Court's electronic filing system. Movant
 consents to be designated as a member of the Bar of this Court with whom the Court and opposing
Case 1:18-cv-20394-RNS Document 125 Entered on FLSD Docket 08/01/2019 Page 2 of 4



 counsel may readily communicate regarding the conduct of the case, upon whom filings shall be
 served, who shall be required to electronically file and serve all documents and things that may
 be filed and served electronically, and who shall be responsible for filing and serving documents
 in compliance with the CM/ECF Administrative Procedures. See Section 2B of the CM/ECF
 Administrative Procedures.
        3.     In accordance with the local rules of this Court, Luke J. Diamond has made
 payment of this Court's $75 admission fee. A certification in accordance with Rule 4(b) is
 attached hereto.
        4.     Luke J. Diamond, by and through designated counsel and pursuant to Section 2B
 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic
 Filings to Luke J. Diamond at email address: ldiamond@phillipsandcohen.com.
        WHEREFORE, Jeffrey Wynn Dickstein, moves this Court to enter an Order permitting
 Luke J. Diamond to appear before this Court on behalf of Plaintiffs Derek Lewis and Joey
 Neiman, for all purposes relating to the proceedings in the above-styled matter and directing the
 Clerk to provide notice of electronic filings to Luke J. Diamond.
  Date: July 29, 2019                             Respectfully submitted,

                                                  /s/ Jeffrey Wynn Dickstein
                                                  Jeffrey Wynn Dickstein
                                                  FL Bar ID # 434892
                                                  jdickstein@phillipsandcohen.com
                                                  PHILLIPS & COHEN LLP
                                                  200 South Biscayne Blvd.
                                                  Suite 2790
                                                  Miami, FL 33131
                                                  Tel: 305-372-5200
                                                  Fax: 305-374-3200

                                                  Attorneys for Plaintiffs Derek Lewis and
                                                  Joey Neiman
Case 1:18-cv-20394-RNS Document 125 Entered on FLSD Docket 08/01/2019 Page 3 of 4



                                CERTIFICATE OF SERVICE


                  I HEREBY CERTIFY that a true and correct copy of the foregoing Corrected

  Motion to Appear Pro Hac Vice, Consent to Designation and Request to Electronically Receive

  Notices of Electronic Filings was served via this Court's CM/ECF system which will serve an

  electronic copy to all participants, on July 8, 2019, on all counsel or parties of record on the

  service list.


                                              /s/ Jeffrey Wynn Dickstein
                                              Jeffrey Wynn Dickstein
Case 1:18-cv-20394-RNS Document 125 Entered on FLSD Docket 08/01/2019 Page 4 of 4



                                   CASE NO.: 18-203394


                                       SERVICE LIST


  Matthew James Feeley
  Department of Justice, U.S. Attorneys Office
  99 NE 4 St., Suite 300
  Miami, FL 33142
  Tel: (305) 961-9003
  MFeeley@usa.doj.gov

  Attorney for United States of America
